Case 1:18-cv-02351-KLM Document 119 Filed 11/08/19 USDC Colorado Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02351-KLM

FARMLANDS PARTNERS INC.,
Plaintiff,

V.

ROTA FORTUNAE, whose true name is unknown, and
JOHN/JANE DOES 2-10, whose true names are unknown,

Defendants.

 

MINUTE ORDER

 

ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

This matter is before the Court on the parties’ Stipulated Motion for Protective
Order and Confidentiality Agreement [#117] (the “Motion’).

IT IS HEREBY ORDERED that the Motion [#117] is GRANTED. Accordingly,
IT |S FURTHER ORDERED thatthe Confidentiality Agreement and Protective Order
[#117] supplied by the parties is accepted for filing and entered as an Order of the Court,

with interlineations, as of the date of this Minute Order.

Dated: November 8, 2019
